DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to appeal brief filed on 4/13/2022.  Claims 1-3, 7-10, 12, 26, 32, 34, 36-38, 40-41, and 43-45 have been examined.  This action is Non-Final.
In view of the appeal brief filed on 4/13/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUU T PHAM/                 Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                       


Response to Arguments
Applicant’s arguments in Appeal Brief 4/13/2022 is persuasive.  The Examiner has applied a new ground of rejection for the limitation, “prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor”; and obtaining the second authentication factor via the reader device”, prior art of Skliar (2015/0100485). On pages 8-10, the Applicant’s arguments that the prior art of “Kalinichenko does not disclose prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor”.  The Applicant’s argument is moot, in regards to the prior art of Kalinichenko not reciting, “prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor”, because new art has been applied to meet this limitation.
In regards to the Applicant’s arguments on pages 14-15 that the prior art of Kalinichenko does not disclose “obtaining the second authentication factor from an authentication factor device, via the reader device, using a pairing code”.
Although, Kalinchenko does not explicitly mention a reader device.  The Examiner would like to point out that Kalinchenko does disclose an example of a secondary factor authentication includes the use of a fob in which the code can be read from the fob (Kalinchenko: col. 3, lines 13-17), thus Kalienchenko does not explicitly disclose “a reader device”, there is disclosed reading information for a fob.   
Kalinichenko does discloses “obtaining the second authentication factor from an authentication factor device using a pairing code”, because Kalinchenko discloses a secondary factor authentication is authentication based on a secondary factor authentication information (Kalinchenko: col. 3, lines 10-13, lines 62-64).  Kalinchenko discloses a mobile device/fob is a secondary factor authentication device (Kalinchenko: col. 1, line 19, col. 5, lines 11-21).  Kalinchenko discloses the second authentication factor is the authentication token, the authentication token has information stored thereon which is the device ID, and the keycode (i.e. pairing code) is used to access the information on the authentication token (i.e. secondary factor authentication) (Kalinchenko: col. 6, lines 36-58, and col. 7, lines 3-28). 
In order to further prosecution, the Examiner encourages the Applicant’s representative to contact Examiner Jackson to schedule a telephonic interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 32, 34, 37-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) and in view of Skliar (2015/0100485) and further in view of Mardikar (2014/0122265).
            As per claim 1, Kalinichenko discloses a method of providing access to a protected resource, the method comprising:
obtaining a first authentication factor to access the protected resource using a computing device, wherein the first authentication factor comprises a login ID and password combination; (Kalinichenko: col. 5, lines 60-67, obtaining a first authentication factor (i.e. username (i.e. login ID) and password combination, to access a resource (i.e. financial account information);
Kalinichenko also discloses an authentication factor device to provide a second authentication factor, wherein the authentication factor device is separate from the computing device and is one of a card, a security token having wireless communication capability, or a phone (Kalinichenko: col. 7, lines 20-28, discloses the authentication factor device can be a phone (i.e. mobile device)); 
obtaining the second authentication factor from the authentication factor device, using a pairing code (Kalinichenko: col. 8, lines 26-30, obtaining the second authentication factor from the authentication factor device(i.e. mobile device) using a pairing code(i.e. key code) to access the second authentication factor (i.e. authentication token)); and
determining if the authentication factor device had been previously bound by registration to the computing device by determining if identifying information of the authentication factor device and identifying information of the computing device are stored and associated with each other in a directory of records in an authentication system that is separate from the computing device and the authentication factor device (Kalinichenko: col. 5, lines 38-41, col. 7, lines 20-28, determining if the authentication factor device (i.e. mobile device/phone) had been previously bound by registration if the device ID is stored in the directory of the business processing server, the business processing server has a user profile wherein the identifying information (i.e. device ID) is stored), the computing device also has identifying information (i.e. device ID, previously bound (i.e. associated with each other and used for pairing the mobile device with the client device), the directory of records comprising identifying information for one or more authentication factor devices and, for each of the one or more authentication factor devices, one or more computing devices associated therewith, wherein registration requires receipt of security information association with a particular user of a particular authentication factor device in order to bind the particular authentication factor device with a particular computing device (Kalinichenko: col. 3, lines 48-67, col. 5, lines 17-26, 38-41, the directory of records (i.e. user profile) including information (i.e. device IDs) for the authentication factor device (i.e. mobile device/phone) and client device), the registration requires the credentials of a user to bind the mobile device with the computing device); and 
allowing the user to access the protected resource in response to the first and second authentication factors being valid and the authentication factor device being previously bound by registration to the computing device (Kalinichenko: col. 3, lines 1-17, col. 5, lines 60-67, a user accessing a resource (i.e. financial account information). 
wherein the authentication factor device is separate from the computing device and is one of a card, a security token having wireless communication capability, or a phone (Kalinichenko: col. 7, lines 20-28, discloses the authentication factor device can be a phone (i.e. mobile device));
Kalinichenko does not explicitly disclose prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor.
However, analogous art of Skliar discloses prompting a user to place an authentication factor device (Skliar: See Fig. 1, para. 0004, 0068, 0071, authentication factor device (i.e. card/bank card) in close proximity to a reader device associated with the computing device to provide a second authentication factor (Skliar: para. 0068, and 0071, prompting a user to place the credit card (i.e. authentication factor device) in close proximity to a reader device (i.e. #30) associated with the computing device to provide a second authentication factor (i.e. smart chip which has the biometric sample)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Skliar with the system/method of Kalinichenko to include prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor.   
One would have been motivated to provide a system/method whereby a transaction is verified in a quick and secure manner (Skliar: para. 0003).  
     	Kalinichenko and Skliar do not explicitly disclose wherein the authentication factor comprises information protected for integrity using one of a digital signature of a trusted authority or a Message Authentication Code (MAC).
However, analogous art of Mardikar et al discloses wherein the authentication factor comprises information protected for integrity using one of: a digital signature of a trusted authority or a Message Authentication Code (MAC) (Mardikar: para. 0021, 0025, 0031, the authentication factor device disclosed in Mardikar can be a fob/phone/or card, the fob for example stores the authentication factor and uses the digital signature to protect the integrity of the authentication factor). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mardikar with the system/method of Kalinichenko and Skliar to include wherein the authentication factor comprises information protected for integrity using one of: a digital signature of a trusted authority or a Message Authentication Code (MAC).   
One would have been motivated to improve for financial transactions with increased security features (Mardikar: para. 0008).

As per claim 8, Kalinichenko, Skliar and Mardikar discloses the method according to claim 1.   Kalinichenko further discloses wherein the user is logged in to the computing device (Kalinichenko: col. 3, lines 52-57, the user logs in to the computing device).

As per claim 32, Kalinichenko, Skliar and Mardikar discloses the method according to claim 1.  The combination of Kalinichenko and Mardikar further disclose wherein the second authentication factor includes a device identifier (Kalinichenko: col. 7, lines 20-28, device ID) and a one-time password (Mardikar: para. 0021, 0031, OTP (one-time password)).
Same motivation as claim 1.

As per claims 34, and 41, rejected under similar scope as claim 1.

As per claim 37, Kalinichenko, Skliar and Mardikar discloses the method of claim 34.
    	Mardikar further discloses wherein the second authentication factor includes a one-time password (Mardikar: para. 0021, 0031, OTP).
	Same motivation as claim 1.

  As per claim 38, Kalinichenko, Skliar and Mardikar discloses the method of claim 34.   
  The combination of Kalinichenko and Mardikar further disclose the first authentication factor includes a login ID, a passwords and the identifying information of the first device (Kalinichenko: col. 5, lines 65-67, the first authentication factor is the username and password, and the identifying information); and the second authentication factor includes a one-time password and the identifying information of the second device (Mardikar: para. 0021, 0031, OTP).
Same motivation as claim 1 above.

As per claim 40, Kalinichenko, Skliar and Mardikar discloses the method of claim 34. 
         Kalinichenko further discloses wherein the record generated during the device registration process is stored by an authentication system separate from the first device and the second device (Kalinichenko: col. 5, lines 38-41, col. 7, lines 20-28, user profile (i.e. record) is stored by server that is separate from the client device (i.e. first device) and mobile device (i.e. second device)).
         Same Motivation as claim 34.  

Claims 2-3, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko (9,843,578) in view of Skliar (2015/0100485) and further in view of Mardikar (2014/0122265) and further in view of Lim (2014/0074655).
          As per claim 2, Kalinichenko, Skliar and Mardikar, discloses the method according to claim 1.  
          Kalinichenko, Skliar and Mardikar do not explicitly disclose wherein prompting the user comprises providing a plurality of possible responses options and at least one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to the reader device associated with the computing device.
However, analogous art of Lim discloses wherein prompting the user comprises providing a plurality of possible responses options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device (Lim: para. 0038, plurality of responses includes “tap to add icon”, and “cancel icon”, “user chooses the tap to add icon”, which requires tapping the card).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lim with the system/method of Kalinichenko, Skliar, and Mardikar to include prompting the user comprises providing a plurality of possible responses options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device.   
One would have been motivated to have an efficient method that permits consumers to quickly and easily checkout when making online purchases without the need to manually enter payment card account (Lim: para. 0006).

As per claim 3, Kalinichenko, Skliar, Mardikar, and Lim disclose the method according to claim 2.  
Lim further discloses wherein the prompting the user comprises providing a plurality of possible response options and a selection of a response from the plurality of possible responses options is confirmed upon placing the authentication factor device in close proximity to a reader associated with the computing device (Lim: para. 0044, plurality of responses, “tap and checkout icon”, and “cancel icon”).
	Same Motivation as claim 2 above.  

	As per claim 45, Kalinichenko, Skliar, Mardikar, and Lim discloses the method according to claim 41.
	Kalinichenko, Skliar and Mardikar do not explicitly disclose wherein prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device.
	However, analogous art of Lim further discloses wherein prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device (Lim: para. 0038, 0044, plurality of responses includes “tap to add icon”, and “cancel icon”, “user chooses the tap to add icon”, which requires tapping the card).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lim with the system/method of Kalinichenko, Skliar, and Mardikar to include prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device.   
One would have been motivated to have an efficient method that permits consumers to quickly and easily checkout when making online purchases without the need to manually enter payment card account (Lim: para. 0006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) in view of Skliar (2015/0100485) in view of Mardikar (2014/0122265) and further in view of Smith et al. (2015/0133047).
     	As per claim 7, Kalinichenko, Skliar and Mardikar disclose the method according to claim 1.
     	Kalinichenko, Skliar and Mardikar do not explicitly disclose comprising receiving consent from the user for installation of software on the computing device.
     	However, analogous art of Smith discloses wherein receiving consent from the user for installation of software on the computing device (Smith: para. 0010, and 0012 , receiving consent from the user, based on manually authorizing the installation of software/configuration data ).
   It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include receiving consent from the user for installation of software on the computing device of Smith with Kalinichenko-Skliar-Mardikar combination, the motivation is that this a security measure that insures that only authorized software is installed (Smith: para. 0010).

Claims 9-10, 26, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) in view of Skliar (2015/0100485) in view of Mardikar (2014/0122265), and further in view of Teshima (2015/0169039).
           As per claim 9, Kalinichenko, Skliar and Mardikar, discloses the method according to claim 1.   
           Kalinichenko, Skliar and Mardikar does not disclose wherein at least one of the login ID or password is cached for accessing in connection with the user placing the authentication factor device in close proximity to the reader device. 
           However, analogous art of Teshima discloses wherein at least one of the login ID or password is cached for accessing in connection with the user placing the authentication factor device in close proximity to the reader device (Teshima: para. 0059, fig. 5, #10, by bringing the NFC card near (the contactless communication module 17 provided in) the computer 10, the login processing is executed by using the login information).
           It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein at least one of the login ID or password is cached for accessing in connection with the user placing the authentication factor device in close proximity to the reader device of Teshima with Kalinichenko-Skliar-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).
              As per claim 10, Kalinichenko, Skliar and Mardikar discloses the method according to claim 9.
Kalinichenko, Skliar and Mardikar does not explicitly discloses prompting the user comprises providing a plurality of possible response options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device and at least one of the login ID or password is accessed in connection with the user tapping placing the authentication factor device in close proximity to the reader device.
          However, analogous art of Teshima discloses prompting the user comprises providing a plurality of possible response options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device and at least one of the login ID or password is accessed in connection with the user tapping placing the authentication factor device in close proximity to the reader device (Teshima: para. 0058-0059).  
           It would have been obvious to one of ordinary skill in the art at the time of the effective filing data to include prompting the user comprises providing a plurality of possible response options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device and at least one of the login ID or password is accessed in connection with the user tapping placing the authentication factor device in close proximity to the reader device of Teshima with Kalinichenko-Skliar-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).

As per claim 26, Kalinichenko, Skliar and Mardikar discloses the method according to claim 1.  
Kalinichenko, Skliar and Mardikar does not explicitly disclose wherein at least one of: the login id, the password, or a corresponding ticket is cached in the computing device.
However, analogous art of Teshima discloses wherein at least one of: the login id, the password, or a corresponding ticket is cached in the computing device (Teshima: para. 0059, according to the claim only one is required; however, Teshima discloses the login id and password). 
     	It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein at least one of: login id, password or a corresponding ticket is cached in the computing device of Teshima with Kalinichenko-Skliar-Mardikar all are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).

As per claim 43, Kalinichenko, Skliar and Mardikar disclosed the method according to claim 41.  
Kalinichenko, Skliar and Mardikar do not explicitly disclose wherein at least one of the login ID or password is cached.
          However, analogous art of Teshima discloses wherein at least one of the login ID or password is cached (Teshima: para. 0059, fig. 5, #10).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the login ID or password is cached of Teshima with Kalinichenko-Skliar-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).
	
           As per claim 44, Kalinichenko, Skliar, Mardikar, and Teshima discloses the method according to claim 43.  Teshima further discloses wherein at least one of the cached login ID or password (Teshima: para. 0059, fig. 5 #10) is accessed in connection with the user placing the authentication factor device in close proximity to the reader device (Teshima: para. 0059).
Same Motivation as claim 43.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al. (9,843,578) in view of Skliar (2015/0100485) in view of Mardikar (2014/0122265) and further in view of Fitzgerald (2015/0082410).

As per claim 12, Kalinichenko, Skliar and Mardikar discloses the method according to claim 1.    
Kalinichenko, Skliar and Mardikar does not explicitly disclose wherein the pairing code is cached in one of: a card reader or the computing device.
However, analogous art of Fitzgerald discloses wherein the pairing code is cached in one of: a card reader or the computing device (Fitzgerald: para. 0033, 0035).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fitzgerald with the system/method of Kalinichenko, Skliar, and Mardikar to include wherein the pairing code is cached in one of: a card reader or the computing device.   
One would have been motivated that the user can easily use the computer without manually inputting the login information (Fitzgerald: para. 0059).
 
12.    Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al. (9,843,578) in view of Skliar (2015/0100485) in view of Mardikar (2014/0122265) and further in view of Schneider (2014/0250518).

As per claim 36, Kalinichenko, Skliar and Mardikar discloses the method of claim 34. 
Kalinichenko, Skliar and Mardikar do not explicitly disclose wherein the first authentication factor includes an authentication ticket.
         However, analogous art of Schneider discloses wherein the first authentication factor includes an authentication ticket (Schneider: para. 0014).
         Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schneider with the system/method of Kalinichenko, Skliar, and Mardikar to include wherein the first authentication factor includes an authentication ticket.   
         One would have been motivated that the token can particularly be a ticket in a predefined format which includes a first and second authentication factors (Schneider: para. 0014).



Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/27/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                            

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439